Case 3:20-cv-11059-MAS-LHG Document 49-1 Filed 09/15/21 Page 1 of 2 PageID: 851




  Varun A. Gumaste
  Nicholas J. Lewin (admitted pro hac vice)
  Jonathan F. Bolz (admitted pro hac vice)
  Adam M. Gitlin (admitted pro hac vice)
  KRIEGER KIM & LEWIN LLP
  500 Fifth Avenue, 34th Floor
  New York, NY 10110
  Tel: 212.390.9550
  Varun.Gumaste@KKLllp.com
  Nick.Lewin@KKLllp.com
  Jonathan.Bolz@KKLllp.com
  Adam.Gitlin@KKLllp.com

  Attorneys for Defendant Corey Flaum


                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                                               Case No. 3:20-cv-11059-MAS-
  IN RE: BANK OF NOVA SCOTIA                   LHG
  SPOOFING LITIGATION
                                               DECLARATION OF
                                               VARUN A. GUMASTE

                                               Motion Day: October 4, 2021

                                               ORAL ARGUMENT
                                               REQUESTED
Case 3:20-cv-11059-MAS-LHG Document 49-1 Filed 09/15/21 Page 2 of 2 PageID: 852




       I, Varun A. Gumaste, declare as follows:

       1.     I am an associate at the law firm of Krieger Kim & Lewin, LLP,

 attorneys for Defendant Corey Flaum. I am a member of the bar of the State of

 New Jersey and am admitted to practice in this Court. I respectfully submit this

 declaration in support of Defendant Corey Flaum’s Reply in Support of his Motion

 to Dismiss the Consolidated Amended Complaint under Federal Rules of Civil

 Procedure 12(b)(1) and 12(b)(6).

       2.     Attached as Exhibit A is a true and accurate copy of Hawk Mountain

 LLC v. Ram Cap. Grp. LLC, 689 F. App’x 703 (3d Cir. 2017).

       3.     Attached as Exhibit B is a true and accurate copy of C.F.T.C. v.

 Equity Fin. Grp., LLC, No. 04 Civ. 1512 (RBK), 2006 WL 3751911 (D.N.J. Dec.

 18, 2006), on reconsideration, 2007 WL 1038754 (D.N.J. Mar. 30, 2007).

       4.     Attached as Exhibit C is a true and accurate copy of McWreath v.

 Range Res.-Appalachia, LLC, 645 F. App’x 190 (3d Cir. 2016).

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

 laws of the United States that the foregoing is true and correct.



 Dated: September 15, 2021               ____________________________
                                         Varun A. Gumaste




                                           2
